UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6401



STANLEY L. ROSS,

                                             Petitioner - Appellant,

          versus


RON ANGELONE, Director, Virginia Department of
Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-99-355)


Submitted:   July 31, 2000                 Decided:   August 17, 2000


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Bertram Mann, LEVIT, MANN & HALLIGAN, P.C., Richmond, Virgin-
ia, for Appellant. Linwood Theodore Wells, Jr., Assistant Attorney
General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stanley L. Ross seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See Ross v. Angelone, No. CA-99-355

(E.D. Va. Feb. 25, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2